                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 18-cv-01689-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DISMISSING CLAIM 1 FOR
                                   9             v.                                         LACK OF SUBJECT-MATTER
                                                                                            JURISDICTION; DECLINING TO
                                  10     BRYANT OTTER, et al.,                              EXERCISE SUPPLEMENTAL
                                                                                            JURISDICTION; TERMINATING
                                  11                    Defendants.                         ACTION
                                  12
Northern District of California
 United States District Court




                                  13          On February 5, 2019, the Court dismissed Plaintiff Scott Johnson’s only federal law claim
                                  14   (under the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §12101, et seq.)
                                  15   against Defendant Thomas Roper. See MTD Order, ECF 35. The Court held that the claim was
                                  16   moot because Roper has ceased all business operations and permanently vacated the premises at
                                  17   issue. MTD Order at 1, 4–5. The Court exercised supplemental jurisdiction over Plaintiff’s state
                                  18   law claim (under California’s Unruh Civil Rights Act, Cal. Civ. Code §§ 51–53) because Plaintiff
                                  19   still had pending ADA and Unruh Act claims against Defendant Bryant Otter (who has not yet

                                  20   appeared in this case). Id. at 5–6. The Court noted that it was exercising supplemental

                                  21   jurisdiction over the state law claim against Roper “at least until the ADA claim against Otter is

                                  22   resolved, at which point the Court may reconsider whether supplemental jurisdiction is appropriate

                                  23   over the remaining state law claim against Roper.” MTD Order at 6.

                                  24          That same day, the Court issued an order to show cause to Plaintiff “why his ADA claim

                                  25   against Otter should not be dismissed as moot, and in turn why the Court should not decline to

                                  26   exercise supplemental jurisdiction over the remaining state law claims,” in light of the Court’s

                                  27   holding that the ADA claim was moot against Roper because the business had ceased operations

                                  28   on the premises. Or. to Show Cause at 1, ECF 36. Johnson’s deadline to respond was February
                                   1   19, 2019.1 Johnson did not respond.

                                   2           The Court fully adopts its reasoning from its Order on Defendant Roper’s motion to

                                   3   dismiss and holds that Plaintiff’s ADA claim against Defendant Otter is moot. Roper averred that

                                   4   the public accommodation at the center of this lawsuit (the Relax VIP Spa) terminated its

                                   5   occupancy and permanently vacated the premises in December 2017. Roper Decl. ISO Mot. ¶¶ 2,

                                   6   3, ECF 23-2. He also testified that the spa does not plan to resume operations and that the real

                                   7   property is currently for sale. Id. ¶¶ 3, 5. The case law demonstrates that in scenarios such as this,

                                   8   the ADA claim for prospective injunctive relief is moot. See Kohler v. Southland Foods, Inc., 459

                                   9   F. App’x 617, 618–19 (9th Cir. 2011) (unpublished); see also Johnson v. Lake Tahoe Partners,

                                  10   No. Civ. S-13-2534-KJM, 2014 WL 2548830, at *3 (E.D. Cal. June 5, 2014). Thus, as with

                                  11   Plaintiff’s ADA claim against Defendant Roper, the Court holds that Plaintiff’s ADA claim

                                  12   against Defendant Otter is moot, and on that basis dismisses the claim for lack of subject matter
Northern District of California
 United States District Court




                                  13   jurisdiction.

                                  14           Having now dismissed each of Plaintiff’s federal law claims, the Court declines to exercise

                                  15   supplemental jurisdiction over Plaintiff’s remaining state law claim. See 28 U.S.C. § 1367 (“The

                                  16   district courts may decline to exercise supplemental jurisdiction over a claim [brought under

                                  17   supplemental jurisdiction] if . . . the district court has dismissed all claims over which it has

                                  18   original jurisdiction.”).

                                  19           Accordingly, the federal claim against Defendant Otter is DISMISSED for lack of subject

                                  20   matter jurisdiction, and the state law claim against both Defendants is DISMISSED WITHOUT

                                  21   PREJUDICE to Johnson’s bringing it in state court. The Clerk is instructed to close the case.

                                  22           IT IS SO ORDERED.

                                  23

                                  24   Dated: February 21, 2019

                                  25                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  26                                                     United States District Judge
                                  27
                                       1
                                  28    The Court set a deadline of Monday, February 18, 2019, which was a national holiday, making
                                       Plaintiff’s deadline the following business day.
                                                                                        2
